Citation Nr: 0125205	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  01-02 022	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to additional Department of Veterans Affairs (VA) 
benefits for the veteran's estranged spouse prior to the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and J.G.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to January 
1945.  He died in November 1999.  The appellant is the 
conservator for R.A., the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 determination by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Subsequently, the case was 
transferred to the RO in Los Angeles, California.

As a preliminary matter, the Board notes that in November 
1998 the Muskogee, Oklahoma RO denied a claim for an 
apportionment of the veteran's VA benefits for R.A., the 
veteran's estranged spouse.  In December 1998, the Muskogee, 
Oklahoma RO received a notice of disagreement from the denial 
of an apportionment of the veteran's VA benefits for R.A.

In November 1998, R.A. appointed the Oklahoma Department of 
Veterans Affairs as her representative.

In January 1999, the Muskogee, Oklahoma RO received documents 
indicating the appellant had been appointed as the 
conservator of R.A.  The letters of conservatorship noted 
specific power had been granted to the appellant to handle VA 
related matters.  The Board finds these documents were 
sufficient to authorize the appellant to act on behalf of 
R.A.  See 38 C.F.R. § 20.301 (2001).

In November 1999, the appellant perfected the appeal as to 
the matter of entitlement to an apportionment of the 
veteran's VA benefits for R.A., the veteran's estranged 
spouse.  

In February 2000, the Muskogee, Oklahoma RO received 
correspondence from the Oklahoma Department of Veterans 
Affairs and from the appellant indicating a desire to 
withdraw the appeal.  The Board finds these documents are 
sufficient to withdraw the appeal as to the issue of 
entitlement to an apportionment of the veteran's VA benefits 
for R.A., the veteran's estranged spouse.  See 38 C.F.R. 
§ 20.204 (2001).

In October 2000, the Muskogee,Oklahoma RO noted the appellant 
had been certified as conservator and payee on behalf of R.A. 
and that nonservice-connected death pension benefits had been 
awarded to R.A. as the veteran's surviving spouse effective 
from December 1, 1999.

In an October 2000 notice of disagreement, the appellant 
expressed disagreement with the assigned effective dates and 
claimed R.A. was entitled to spousal benefits from 1977 to 
November 1999 and widow's benefits from November 1999.  

In December 2000, the Muskogee, Oklahoma RO issued a 
statement of the case styling the issue as entitlement to an 
earlier effective date for payment of spouse and surviving 
spouse benefits.  In February 2001, the appellant submitted 
correspondence to perfect the appeal.

In correspondence dated in August 2001 the appellant revoked 
the power of the Oklahoma Department of Veterans Affairs as 
representative.

In August 2001, the appellant testified at a video conference 
hearing before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The Board notes that during the August 2001 hearing the 
appellant stated he was satisfied with the effective dates 
assigned for the award of the nonservice-connected death 
pension and surviving spouse's aid and attendance benefits.  
The Board notes that the award, in fact, granted the earliest 
possible effective dates and finds that the appellant has 
withdrawn these matters from appeal.  As the appellant has 
withdrawn the appeals as to all apportionment and earlier 
effective date matters, the Board finds the issue listed on 
the title page of this decision is the only matter remaining 
for appellate review.


FINDINGS OF FACT

1.  The appellant has been adequately notified of the 
evidence necessary to substantiate the claim and of the 
action to be taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

3.  No legal or factual basis exists upon which to allow 
additional VA benefits for the veteran's estranged spouse 
prior to the veteran's death.


CONCLUSION OF LAW

The claim of entitlement to additional VA benefits for the 
veteran's estranged spouse prior to the veteran's death lacks 
legal merit or entitlement under the law.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.23 (2001); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), ), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded. 

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the December 2000 statement of the case adequately notified 
the appellant of the evidence necessary to substantiate the 
claim and of the action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that all identified and 
authorized records pertinent to the matter on appeal have 
been received.  

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
appellant to issue a decision at this time.  But see 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Background

In April 1973, the veteran submitted an application for VA 
benefits indicating he had married R. in March 1939 and that 
they were presently living together.  He stated he was 
unemployed and last worked in 1967.

In a June 1973 VA Form 21-6875, the veteran reported that he 
was married but not living with his spouse.  He indicated 
that she was disabled and living in a rest home.

A July 1973 rating decision found the veteran was permanently 
and totally disabled.  VA reports indicate the veteran 
received additional compensation for a dependent spouse.

In a November 1975 VA Form 21-6875, the veteran reported that 
he was married and living with his spouse.

In a November 1976 VA Form 21-6875, the veteran reported that 
he was married but not living with his spouse.

VA correspondence dated in January 1977 noted the veteran's 
award had been amended to remove a dependent effective 
January 1, 1977.

In a November 1977 VA Form 21-6875, the veteran reported that 
he was married and living with his spouse.

In February 1978, the veteran was notified that his award had 
been amended to provide payment for a dependent effective 
from November 7, 1977, and that the award was amended 
effective January 1, 1978, because of a change in law.  

VA reports indicate the veteran was hospitalized in December 
1978 and that his VA benefit payments exclusive of an amount 
for any dependents were paid to a public guardian.

A May 1979 VA determination found the veteran was not 
incompetent, conservatorship was terminated, and recommended 
direct payment be made to the veteran.  

In a November 1979 VA Form 21-6875, the veteran reported that 
he was married and living with his spouse.

In a November 1980 VA Form 21-6897, the veteran reported that 
he was separated from his spouse.

In VA Income Questionaire Forms dated in October 1981, 
November 1982, October 1983, and October 1984 the veteran 
reported that he was married but not living with his spouse 
and that he contributed no money for her support.

In a July 1986 VA Form 21-8915, the veteran reported he was 
married but not living with his spouse and that he 
contributed no money for her support.

In a May 1987 VA Form 21-8915-1, the veteran reported he was 
not married.

In a June 1987 VA Form 4-5655, the veteran reported that he 
was separated from his spouse.

In a June 1987 VA Form 4-5655, the veteran reported that he 
was separated from his spouse.

In a September 1987 VA Form 21-8915-1, the veteran reported 
he was married but not living with his spouse and that he 
contributed no money for her support.


In a February 1989 VA Form 21-0515, the veteran reported he 
was not married.

In a February 1990 VA Form 21-0515, the veteran reported he 
was married but not living with his spouse and that he 
contributed no money for her support.

In June 1990, the Muskogee, Oklahoma RO received notification 
that the veteran had been admitted to a nursing home in March 
1990.

In a January 1991 VA Form 21-0515, the veteran reported he 
was married but not living with his spouse and that he 
contributed no money for her support.

In a January 1992 VA Form 21-0515, the veteran reported he 
was not married.

In VA Forms 21-0515 dated in February 1993 and February 1994, 
the veteran reported he was married but not living with his 
spouse and that he contributed no money for her support.

In January 1995, the appellant filed a claim requesting an 
apportionment of the veteran's VA benefits on behalf of R.A., 
the veteran's estranged spouse.

In a statement dated in April 1995 the veteran reported he 
could not recall when he last provided his estranged spouse 
any money but estimated that it was approximately 20 years 
earlier.  He stated, in essence, that he would not contest an 
apportionment to his spouse but that J.B., her custodian, had 
expressed concern about the effect the action would have on 
R.A.'s receipt of other assistance.

In July 1995, the Muskogee, Oklahoma RO denied entitlement to 
an apportionment because a decrease in the veteran's benefits 
would cause undue hardship.

In August 1998, the appellant filed an additional claim 
requesting an apportionment of the veteran's VA benefits on 
behalf of R.A., the veteran's estranged spouse.  It was noted 
that R.A. was incapacitated and unable to handle her affairs 
as a result of a stroke.  

In a September 1998 statement, R.A. described her present 
living and financial situation.  She stated she believed she 
was entitled to "back pay for 20 years."  

In November 1998, the Muskogee, Oklahoma RO denied 
entitlement to an apportionment of the veteran's VA benefits 
because of undue financial hardship.  As noted above, an 
appeal as to this matter was perfected but withdrawn by 
subsequent correspondence.

In correspondence dated in October 1999 the appellant 
claimed, in essence, that R.A. should have been receiving 
pension benefits for the previous 20 years but that she had 
been unable to properly pursue legal matters because of her 
disabilities.

In December 1999, the Muskogee, Oklahoma RO received R.A.'s 
application for VA benefits as the veteran's surviving spouse 
and a statement describing R.A.'s relationship with the 
veteran including an account of events involving their 
separation in 1978.  In February 2000 the Muskogee RO 
received statements from the appellant, J.D.B., and V.L.Y., 
in essence, reiterating the information provided in 
December 1999 statement.

In March 2000, the Muskogee, Oklahoma RO received 
correspondence in support of R.A.'s claim for entitlement to 
VA benefits as the veteran's surviving spouse.

A June 2000 rating decision established entitlement to aid 
and attendance allowance for a surviving spouse and proposed 
a finding of incompetency.  A July 2000 rating decision found 
R.A. was not competent to handle a disbursement of VA funds.  

VA correspondence dated in October 2000 notified the 
appellant that he had been certified as conservator and payee 
on behalf of R.A. and that nonservice-connected death pension 
benefits had been awarded to R.A. as the veteran's surviving 
spouse effective from December 1, 1999.  It was noted that 
the widow was entitled to payment at the amount of the 
veteran's rate for the month of his death and that her 
pension as a surviving spouse was payable the first of the 
month following the date of the veteran's death.

In an October 2000 notice of disagreement the appellant 
expressed disagreement with the assigned effective dates and 
claimed R.A. was entitled to spousal benefits from 1977 to 
November 1999 and widow's benefits from November 1999.  He 
stated, in essence, that VA had been informed that the 
veteran was abusing R.A., failing to support her, and had 
abandoned her and that VA failed to assist R.A. by not acting 
on those reports.

A December 2000 statement of the case provided reasons and 
bases for the denial of entitlement to an earlier effective 
date for VA benefits for the veteran's surviving spouse.  It 
was noted that the appellant had withdrawn the appeal as to 
entitlement to an apportionment of the veteran's VA benefits 
prior to his death and that because the veteran had not 
contributed to the support of his estranged spouse he had not 
been entitled to receive an additional amount of VA pension 
for a dependent spouse during the period from October 16, 
1980, to the date of his death.

In a January 2001 statement, V.L.Y. reported she had 
attempted to file apportionment claims for R.A. in 
approximately 1973, 1977, and 1986, but that she was either 
told she could not file the claim or that the claim had been 
denied.  In a February 2001 statement J.B. reported she had 
attempted to file an apportionment claim for R.A. in 1986 but 
that she was told the claim had been denied.

In his February 2001 substantive appeal, the appellant 
reiterated his claim and, in essence, stated VA had failed in 
its duty to R.A. by not assisting her when she became 
estranged from the veteran.

At his August 2001 video conference hearing before the 
undersigned Board Member, the appellant reiterated his claim 
that he believed R.A. was entitled to VA pension benefits 
from the year the veteran abandoned her until his death in 
1999.

Analysis

VA law provides that pension shall be paid to each veteran of 
a period of war who meets the service requirements and who is 
permanently and totally disabled because of a nonservice-
connected disability which is not the result of the veteran's 
willful misconduct.  38 U.S.C.A. § 1521(a) (West 1991); 
38 C.F.R. § 3.3 (2001).

The maximum annual rates of improved pension are increased 
based upon the number of established dependents and the 
actual rates are published in the "Notices" section of the 
Federal Register.  See 38 C.F.R. § 3.23(a) (2001).  VA 
regulations provide that a spouse who resides apart from the 
veteran and is estranged from the veteran may not be 
considered the veteran's dependent unless the spouse receives 
reasonable support contributions from the veteran.  38 C.F.R. 
§ 3.23(d).  The term estrange is defined as to arise enmity 
or indifference where there had formerly been love, 
affection, or friendliness.  See Webster's Seventh New 
Collegiate Dictionary 285.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2000).

In this case, the appellant claims, in essence, that R.A. was 
entitled to VA pension benefits when she became estranged 
from the veteran in approximately 1977.  The Board notes that 
VA nonservice-connected disability pension is a benefit that 
accrues to the veteran personally.  See 38 C.F.R. § 3.3.  
While the veteran may be entitled to increased payments 
because of a dependent spouse or child and the veteran's 
payments may be apportioned to a spouse or child for whom 
reasonable support is not discharged, there are no provisions 
in VA law for a separate pension for an abandoned or 
estranged spouse.  The evidence in this case demonstrates the 
veteran and R.A. became estranged in approximately 1981.  
There are also no provisions in VA law that create a duty to 
assist or notify an abandoned or estranged spouse of a 
possibility of entitlement to VA benefits.

Congress has established specific rules governing VA benefits 
and effective dates and VA is not free to disregard those 
rules without statutory authority.  The United States Supreme 
Court has held that a Federal agency's power is no greater 
than that delegated to it by Congress.  See Lyng v. Payne, 
476 U.S. 926, 937 (1986).  Accordingly, VA's authority to 
award benefits is limited to the awards expressly authorized 
by statute and VA may not award benefits in a manner not 
provided by statute.

The Board also notes that the appellant appears to be under 
the impression that R.A. has been denied additional VA 
benefits because her status as the veteran's spouse was not 
recognized during their estrangement.  The Board finds that 
R.A. has been recognized as the veteran's spouse but that she 
was not considered a dependent spouse based upon the 
veteran's report.  In addition, entitlement to additional VA 
pension benefits as a result of a financial responsibility 
for a dependent could only have been established by the 
veteran or his authorized representative and, generally, in 
the absence of a successful apportionment determination would 
only have been paid to the veteran.  There is no indication 
that the veteran raised a claim for entitlement to additional 
VA pension benefits for a dependent during his lifetime and, 
in fact, in April 1995 he stated he had not provided funds 
for his spouse's support in approximately 20 years.

Based upon a comprehensive review of the evidence of record, 
the Board finds no legal or factual basis exists upon which 
to allow additional VA benefits for the veteran's estranged 
spouse prior to the veteran's death.  The Court has held that 
in cases such as this where the law is dispositive the claim 
should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the 
appellant's claim must be denied as a matter of law.

The Board notes the appellant withdrew his appeal as to the 
matter of apportionment and, therefore, that issue can not be 
addressed on appellant review.  The Board also notes, 
however, that J.B. and V.L.Y., in statements dated in 
January 2001 and February 2001, reported they had previously 
filed apportionment claims on behalf of R.A.  The Board finds 
that a review of the claims file reveals no evidence of an 
apportionment claim filed prior to January 1995.  A claim is 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2001).  
Therefore, the Board must conclude that no additional VA 
benefits are warranted because of an earlier filed 
apportionment claim.



ORDER

The appellant's claim for entitlement to additional VA 
benefits for the veteran's estranged spouse prior to the 
veteran's death is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

